Exhibit 10(e)(xi)

HARRIS CORPORATION

2005 EQUITY INCENTIVE PLAN

PERFORMANCE STOCK OPTION AWARD AGREEMENT

TERMS AND CONDITIONS

(AS OF MAY 27, 2015)

1. Performance Stock Option — Terms and Conditions. Under and subject to the
provisions of the Harris Corporation 2005 Equity Incentive Plan (As Amended and
Restated Effective August 27, 2010, and as may be further amended from time to
time, the “Plan”) and on the terms and conditions set forth herein (these “Terms
and Conditions”), Harris Corporation (the “Corporation”) has granted to the
employee receiving these Terms and Conditions (the “Employee”) a Performance
Stock Option Award (the “Award”) consisting of a Non-Qualified Stock Option with
performance-based vesting and forfeiture conditions (the “Option”) to purchase
such number of shares of common stock, $1.00 par value per share (the “Common
Stock”), of the Corporation (“Shares” and each, a “Share”) (subject to
adjustment in accordance with these Terms and Conditions) at such designated
exercise price per share as set forth in the Award Notice (as defined below)
from the Corporation to the Employee. Such Award is subject to the following
Terms and Conditions (these Terms and Conditions, together with the
Corporation’s letter or notice to the Employee specifying the grant date, the
number of Shares subject to the Award and contingently issuable upon exercise of
the Option (subject to adjustment in accordance with these Terms and
Conditions), the exercise price, the Performance Period (as defined below) and
certain other terms (the “Award Notice”) and the Statement of Performance Goals
(as defined below) related thereto, are referred to as the “Agreement”).

(a) Except as set forth in Section 1(e), the Option shall not vest or be
exercisable to any extent unless the Employee shall have remained continuously
in the employ of the Corporation for a minimum of one year from the grant date
(the “Minimum Vesting Period”) and if the Minimum Vesting Period is not
satisfied, the Option shall terminate immediately upon the Employee’s
termination of employment with the Corporation. Following the Minimum Vesting
Period, except as set forth in Sections 1(e), 2(b) or 2(c), the Option shall not
be exercisable to any extent unless the Employee shall have remained
continuously in the employ of the Corporation until the Option shall vest and
become exercisable.

(b) During the lifetime of the Employee, the Option shall be exercisable only by
the Employee, and, except as otherwise set forth in Section 2, only while the
Employee continues as an employee of the Corporation.

(c) Notwithstanding any other provision of these Terms and Conditions and the
Agreement, the Option shall expire no later than ten (10) years from the grant
date (the “Expiration Date”), and shall not be exercisable thereafter.

(d) Except as otherwise provided in the Award Notice, the Option shall vest and
become exercisable upon expiration of the performance period set forth in the
Award Notice (the “Performance Period”) as to a number of Shares that is
contingent on the attainment during the Performance Period of the performance
objectives set forth in the Statement of Performance Goals (however designated)
delivered or made available to the Employee at the time of the Award (the
“Statement of Performance Goals”). Such number of Shares (the “Vested Option
Shares”) shall be determined upon expiration of the Performance Period in
accordance with the Statement of Performance Goals, with the final determination
of the Vested Option Shares authorized by the Board, the Board Committee, or its
designee as soon as administratively

 

Page 1



--------------------------------------------------------------------------------

practicable following expiration of the Performance Period. For avoidance of
doubt, notwithstanding that the number of Shares subject to the Award is the
maximum number of Shares as to which the Option may vest and become exercisable
based on attainment during the Performance Period of the maximum level of
performance under the performance objectives set forth in the Statement of
Performance Goals (the “Maximum Performance Level” and the number of Shares set
forth in the Award Notice corresponding to the Maximum Performance Level, the
“Maximum Number of Shares”) (in order to preserve the closing price on the grant
date for a Share as the exercise price for all Shares subject to the Award), the
Option shall not vest or be exercisable upon expiration of the Performance
Period as to the number of Shares equal to the difference, if any, between
(i) the number of Shares subject to the Award (i.e., the Maximum Number of
Shares) and (ii) the Vested Option Shares, and the Employee shall not earn and
shall forfeit the portion of the Award corresponding to such difference as of
the end of the Performance Period.

(e) Upon a Change in Control of the Corporation as defined in Section 11.1 of
the Plan, the performance objectives set forth in the Statement of Performance
Goals shall be conclusively deemed to have been attained for the Performance
Period upon the occurrence of such Change in Control at the target level of
performance under such performance objectives (the “Target Performance Level”),
or at such greater level of performance as the Board, the Board Committee or its
designee may authorize, and the Option shall automatically immediately become
vested and exercisable until the Expiration Date as to the number of Shares
equal to the target number of Shares (i.e., the number of Shares set forth in
the Award Notice corresponding to the Target Performance Level, the “Target
Number of Shares”), or such greater number of Shares (not to exceed the number
of Shares subject to the Award (i.e., the Maximum Number of Shares)) as
corresponds to such greater level of performance so authorized.

(f) Adjustment to the Award. The number of Shares subject to the Award (i.e.,
the Maximum Number of Shares), as well as the Target Number of Shares and the
threshold number of Shares (as set forth in the Award Notice, corresponding to
the threshold level of performance under the performance objectives set forth in
the Statement of Performance Goals), are based on the assumption that the
Employee shall continue to perform substantially the same duties throughout the
Performance Period, and such numbers of Shares may be reduced or increased by
the Board, the Board Committee or its designee without formal amendment of the
Agreement to reflect a change in the Employee’s duties during the Performance
Period.

2. Termination of Employment.

(a) Termination of Employment. In the event of termination of the Employee’s
employment with the Corporation other than as a result of circumstances
described in Sections 2(b), 2(c), 2(d), and 2(e) below, the Option, whether
exercisable or not, shall terminate immediately upon such termination of
employment.

(b) Death. Subject to satisfaction of the Minimum Vesting Period, in the event
of the death of the Employee (x) while employed by the Corporation, or
(y) following the Employee’s cessation of employment with the Corporation due to
permanent disability of the Employee (as determined by the Corporation) while
employed by the Corporation, the Option shall immediately become vested and
exercisable as to the Target Number of Shares, and may be exercised by the
Employee’s Beneficiary (as defined in Section 4) but only until the earlier of
(i) the date that is twelve (12) months following the date of death of the
Employee or (ii) the Expiration Date. In the event of the death of the Employee
following termination of or cessation of employment with the Corporation, unless
the first sentence of this Section 2(b) is applicable, the Option may be
exercised by the Employee’s Beneficiary but only until the earlier of (i) the
date that is twelve (12) months following the date of death of the Employee or
(ii) the Expiration Date, and only to the extent that the Option was vested and
exercisable on the day immediately prior to the date of the Employee’s death.

 

Page 2



--------------------------------------------------------------------------------

(c) Disability. In the event of cessation of employment with the Corporation due
to permanent disability of the Employee (as determined by the Corporation) while
employed by the Corporation, subject to satisfaction of the Minimum Vesting
Period, the Option shall immediately become vested and exercisable as to the
Target Number of Shares and unless the first sentence of Section 2(b) becomes
applicable, may be exercised by the Employee until the Expiration Date.

(d) Retirement. In the event of retirement of the Employee, the Option may, if
the retirement occurs after the Employee has reached age 55 and has ten (10) or
more years of full-time service with the Corporation, be exercised by the
Employee until the Expiration Date, but only to the extent that the Option was
vested and exercisable at the date of such retirement.

(e) Involuntary or Voluntary Termination. In the event of termination of
employment of the Employee by the Corporation other than for Misconduct (as
defined below), the Option may be exercised by the Employee but only until the
earlier of (i) the date that is ninety (90) days following such termination of
employment or (ii) the Expiration Date, and only to the extent that the Option
was vested and exercisable at the date of such termination of employment. In the
event of termination of employment of the Employee by the Corporation for
Misconduct, the Option shall immediately terminate upon such termination of
employment and shall not be exercisable. “Misconduct” shall mean deliberate,
willful or gross misconduct, as determined by the Corporation. In the event of
termination of employment of the Employee by the Employee other than as a result
of death, permanent disability (as determined by the Corporation) or retirement
(in a circumstance in which Section 2(d) applies), the Option may be exercised
by the Employee but only until the earlier of (i) the date that is thirty
(30) days following such termination of employment or (ii) the Expiration Date,
and only to the extent that the Option was vested and exercisable at the date of
such termination of employment.

3. Exercise of Option. The Option may be exercised by delivering to the
Corporation at the office of the Corporate Secretary (a) a written notice,
signed by the person entitled to exercise the Option, stating the designated
number of shares such person then elects to purchase; provided, however, that in
the discretion of the Corporation, notice sent through an approved electronic
means may be substituted for a signed, written notice, (b) payment in an amount
equal to the full exercise price for the shares to be purchased, and (c) if the
Option is exercised by any person other than the Employee, such as the
Employee’s Beneficiary, evidence satisfactory to the Corporation that such
person has the right to exercise the Option. Payment of the exercise price shall
be made (i) in cash, (ii) in previously acquired shares of Common Stock of the
Corporation, or (iii) in any combination of cash and such shares. Shares
tendered in payment of the exercise price that have been acquired through an
exercise of a stock option must have been held at least six (6) months prior to
exercise of the Option and shall be valued at the Fair Market Value. Upon the
exercise of the Option, the Corporation shall cause the shares in respect of
which the Option shall have been so exercised to be issued and delivered by
crediting such shares to a book-entry account for the benefit of the Employee or
the Employee’s Beneficiary maintained by the Corporation’s stock transfer agent
or its designee. The Employee does not have any rights as a shareholder in
respect of any shares as to which the Option shall not have been duly exercised
and no rights as a shareholder shall exist prior to the proper exercise of such
Option.

4. Prohibition Against Transfer; Designation of Beneficiary. The Option and
rights granted by the Corporation under these Terms and Conditions and the
Agreement are not transferable except by will or by the laws of descent and
distribution in the event of the

 

Page 3



--------------------------------------------------------------------------------

Employee’s death. The Employee may designate a beneficiary or beneficiaries (the
“Employee’s Beneficiary”) to exercise any rights or receive any benefits under
Section 2(b) following the Employee’s death. To be effective, such designation
must be made in accordance with such rules and on such form as prescribed by the
Corporation for such purpose, which completed form must be received by the
office of the Corporate Secretary prior to the Employee’s death. If the Employee
fails to designate a beneficiary, or if no designated beneficiary survives the
Employee’s death, the Employee’s estate shall be deemed the Employee’s
Beneficiary. Without limiting the generality of the foregoing, except as
aforesaid, the Option may not be sold, exchanged, assigned, transferred,
pledged, hypothecated, encumbered or otherwise disposed of, shall not be
assignable by operation of law, and shall not be subject to execution,
attachment, charge, alienation or similar process. Any attempt to effect any of
the foregoing shall be null and void and without effect.

5. Employment by Corporation, Subsidiary or Successor; Termination or Cessation
of Employment. For the purpose of these Terms and Conditions and the Agreement,
(a) employment by the Corporation or any Subsidiary of or a successor to the
Corporation shall be considered employment by the Corporation, and
(b) references to “termination of employment,” “cessation of employment,”
“ceases to be employed,” “ceases to be an Employee” or similar phrases shall
mean the last day actually worked (as determined by the Corporation) and shall
not include any notice period or any period of severance or separation pay or
pay continuation (whether required by law or custom or otherwise provided)
following the last day actually worked.

6. Protective Covenants. In consideration of, among other things, the grant of
the Option to the Employee, the Employee acknowledges and agrees, by acceptance
of the Option, to the following provisions:

(a) Non-Solicitation. During the Protective Covenant Period, the Employee shall
not, directly or indirectly, individually or on behalf of any other employer or
any other business, person or entity: (i) recruit, induce, Solicit or attempt to
recruit, induce or Solicit any Individual Employed by the Corporation to
terminate, abandon or otherwise leave or discontinue employment with the
Corporation; or (ii) hire or cause or assist any Individual Employed by the
Corporation to become employed by or provide services to any other business,
person or entity whether as an employee, consultant, contractor or otherwise.

(b) Customer and Potential Customer Non-Interference. During the Protective
Covenant Period, the Employee shall not, directly or indirectly, individually or
(i) on behalf of any other employer or any other business, person or entity,
entice, induce, Solicit or attempt or participate in enticing, inducing or
Soliciting, any Customer or Potential Customer of the Corporation to cease or
reduce or refrain from doing business with the Corporation; or (ii) on behalf of
any Competitive Business, entice, induce, Solicit or attempt or participate in
enticing, inducing or Soliciting, or accept or attempt or participate in
accepting, business from any Customer or Potential Customer of the Covered
Unit(s).

(c) Non-Competition. During the Protective Covenant Period, the Employee shall
not, directly or indirectly, as an employee, independent contractor, consultant,
officer, director, principal, lender or investor, engage or otherwise
participate in any activities with, or provide services to, a Competitive
Business, without the prior written consent of the Senior Vice President, Human
Resources or other designated executive officer of the Corporation (which

 

Page 4



--------------------------------------------------------------------------------

consent shall be at such officer’s discretion to give or withhold). Nothing in
this Section 6(c) shall preclude the Employee from owning up to one percent
(1%) of the equity in any publicly traded company.

(d) No Disparagement or Detrimental Comments. During the Employee’s employment
with the Corporation and thereafter, the Employee shall not, directly or
indirectly, make or publish, or cause to be made or published, any statement,
observation or opinion, whether verbal or written, that criticizes, disparages,
defames or otherwise impugns or reasonably may be interpreted to criticize,
disparage, defame or impugn, the character, integrity or reputation of the
Corporation or its products, goods, systems or services, or its current or
former directors, officers, employees, agents, successors or assigns. Nothing in
this Section 6(d) is intended or should be construed to prevent the Employee
from providing truthful testimony or information to any person or entity as
required by law or fiduciary duties or as may be necessary in the performance of
the Employee’s duties in connection with the Employee’s employment with the
Corporation.

(e) Confidentiality. During the Employee’s employment with the Corporation and
thereafter, the Employee shall not use or disclose, except on behalf of the
Corporation and pursuant to and in compliance with its direction and policies,
any Confidential Information of (i) the Corporation or (ii) any third party
received by the Corporation which the Corporation is obligated to keep
confidential. This Section 6(e) will apply in addition to, and not in derogation
of, any other confidentiality or non-disclosure agreement that may exist, now or
in the future, between the Employee and the Corporation.

(f) Consideration and Acknowledgment. The Employee acknowledges and agrees to
each of the following: (i) the Employee’s acceptance of the Option and
participation in the Plan is voluntary; (ii) the benefits and rights provided by
the Agreement and Plan are wholly discretionary and, although provided by the
Corporation, do not constitute regular or periodic payments; (iii) the benefits
and compensation provided under the Agreement are in addition to the benefits
and compensation that otherwise are or would be available to the Employee in
connection with the Employee’s employment with the Corporation, and the grant of
the Option is expressly contingent on the Employee’s agreement with the
Corporation contained in Sections 6 and 7; (iv) the scope and duration of the
restrictions in Section 6 are fair and reasonable; (v) if any provisions of
Sections 6(a), 6(b), 6(c), 6(d) or 6(e), or any part thereof, are held to be
unenforceable, the court making such determination shall have the power to
revise or modify such provision to make it enforceable to the maximum extent
permitted by applicable law and, in its revised or modified form, such provision
shall then be enforceable, and if the provision is not capable of being modified
or revised so that it is enforceable, it shall be excised from these Terms and
Conditions without affecting the enforceability of the remaining provisions; and
(vi) the time period of the Employee’s obligations under Sections 6(a), 6(b) and
6(c) shall be extended by a period equal to the length of any breach of those
obligations by the Employee, in addition to any and all other remedies provided
by these Terms and Conditions or otherwise available to the Corporation at law
or in equity.

 

Page 5



--------------------------------------------------------------------------------

(g) Definitions. For purposes of Section 6 of these Terms and Conditions, the
following definitions shall apply:

(1) “Competitive Business” means any business, person or entity that is engaged,
or planning or contemplating to engage within a period of twelve (12) months, in
any business activity that is competitive with the business and business
activities engaged in by the Covered Unit(s).

(2) “Confidential Information” means confidential, proprietary or trade secret
information, whether or not marked or otherwise designated as confidential,
whether in document, electronic or other form, and includes, but is not limited
to, information that is not publicly known regarding finances, business and
marketing plans, proposals, projections, forecasts, existing and prospective
customers, vendor identities, employees and compensation, drawings, manuals,
inventions, patent applications, process and fabrication information, research
plans and results, computer programs, databases, software flow charts,
specifications, technical data, scientific and technical information, test
results and market studies.

(3) “Corporation” means, and shall be deemed to include, the Corporation and any
Subsidiary.

(4) “Covered Unit(s)” means: (i) during the period of the Employee’s employment
with the Corporation, each business unit of the Corporation; and (ii) following
the Employment Termination Date, each business unit of the Corporation in or for
which the Employee was employed or to which the Employee provided services or
about which the Employee obtained or had access to Confidential Information, in
each case of this clause (ii) at any time within the twenty-four (24)-month
period prior to the Employment Termination Date. The Employee acknowledges and
agrees that if the Employee is or was employed at a segment level, the Employee
is providing or has provided services to and for, and has obtained and has or
had access to Confidential Information about, each business unit of such
segment; and if the Employee is or was employed at the corporate/headquarters
level, the Employee is providing or has provided services to and for, and has
obtained and has or had access to Confidential Information about, each business
unit of the Corporation.

(5) “Customer” means, with respect to the Corporation or the Covered Unit(s), as
the case may be, any business, person or entity who purchased any products,
goods, systems or services from the Corporation or such Covered Unit(s) at any
time during the preceding twenty-four (24) months (or, if after the Employment
Termination Date, the last twenty-four (24) months of the Employee’s employment
with the Corporation) and either with whom the Employee dealt in the course of
performing the Employee’s job duties for the Corporation or about whom the
Employee has or had Confidential Information.

(6) “Employment Termination Date” means the date of termination of the
Employee’s employment with the Corporation, voluntarily or involuntarily, for
any reason, with or without cause.

(7) “Individual Employed by the Corporation” means any employee of the
Corporation with whom the Employee dealt in the course of performing the
Employee’s job duties at any time during the preceding twelve (12) months (or,
if after the Employment Termination Date, the last twelve (12) months of the
Employee’s employment with the Corporation).

 

Page 6



--------------------------------------------------------------------------------

(8) “Potential Customer” means, with respect to the Corporation or the Covered
Unit(s), as the case may be, any business, person or entity targeted during the
preceding twelve (12) months (or, if after the Employment Termination Date, the
last twelve (12) months of the Employee’s employment with the Corporation) as a
customer to purchase any products, goods, systems or services from the
Corporation or such Covered Unit(s) and (i) with whom the Employee had direct or
indirect contact, (ii) for whom the Employee participated in the development or
execution of the plan to sell products, goods, systems or services of the
Corporation or such Covered Unit(s), or (iii) about whom the Employee otherwise
has or had Confidential Information.

(9) “Protective Covenant Period” means the period of the Employee’s employment
with the Corporation and the twelve (12) month period following the Employment
Termination Date.

(10) “Solicit” and “Soliciting” mean any direct or indirect communication of any
kind, regardless of who initiates it, that in any way invites, advises,
encourages or requests any person to take or refrain from taking any actions;
provided, for purposes of Section 6(a), the term “Solicit” excludes the
placement of general advertisements inviting applications for employment that
are not targeted to employees of the Corporation generally or any specific
employees of the Corporation.

7. Remedies for Breach of Section 6.

(a) Forfeiture and Clawback. The Employee agrees, by acceptance of the Option,
that if the Employee breaches any provision of Sections 6(a), 6(b), 6(c), 6(d)
or 6(e), in addition to any and all other remedies available to the Corporation,
(i) the Option, whether vested or unvested, shall upon written notice (which may
be in electronic form) immediately terminate and lapse and shall no longer be
exercisable as to any shares of Common Stock; and (ii) the Employee shall within
five (5) business days following receipt of written demand therefore pay to the
Corporation in cash, the amount of the excess of the Fair Market Value on the
exercise date of any shares of Common Stock the Employee acquired upon exercise
of the Option (other than any shares acquired upon exercise of the Option more
than twelve (12) months before (A) the Employment Termination Date in the
situation where the Employee is no longer employed by the Corporation, or
(B) the date of such breach in the situation where the Employee is employed by
the Corporation), over the exercise price for such shares of Common Stock.

(b) Additional Relief. The Employee agrees, by acceptance of the Option, that:
(i) the remedy provided for in Section 7(a) shall not be the exclusive remedy
available to the Corporation for a breach of the provisions of Sections 6(a),
6(b), 6(c), 6(d) or 6(e) and shall not limit the Corporation from seeking
damages or injunctive relief; and (ii) the Corporation’s remedies at law may be
inadequate to protect the Corporation against any actual or threatened breach of
the provisions of Sections 6(a), 6(b), 6(c), 6(d) or 6(e), and therefore,
without prejudice to any other rights and remedies otherwise available to the
Corporation at law or in equity

 

Page 7



--------------------------------------------------------------------------------

(including, but not limited to, the rights under Section 7(a)), in addition to
and cumulative with such rights, the Corporation shall be entitled to the
granting of injunctive relief in its favor and to specific performance without
proof of actual damages and without the requirement of posting of any bond or
similar security.

(c) Forum. The Employee agrees, by acceptance of the Option, that any judicial
action brought with respect to the provisions of Sections 6 or 7 of these Terms
and Conditions may be filed in the United States District Court for the Middle
District of Florida or in the Circuit Court of Brevard County, Florida and
hereby consents to the jurisdiction of such courts and waives any objection
he/she may now or hereafter have to such venue.

(d) Change in Control. If a Change in Control shall occur, the provisions of
Sections 6 and 7 shall immediately terminate and be of no further force and
effect.

8. Securities Law Requirement. The Corporation shall not be required to issue
shares upon exercise of the Option unless and until: (a) such shares have been
duly listed upon each stock exchange on which the Corporation’s Common Stock is
then registered; and (b) a registration statement under the Securities Act of
1933 with respect to such shares is then effective.

9. Board Committee Administration. The Board Committee shall have authority,
subject to the express provisions of the Plan as in effect from time to time, to
construe these Terms and Conditions and the Agreement and the Plan, to
establish, amend and rescind rules and regulations relating to the Plan, and to
make all other determinations in the judgment of the Board Committee necessary
or desirable for the administration of the Plan. The Board Committee may correct
any defect or supply any omission or reconcile any inconsistency in these Terms
and Conditions and the Agreement in the manner and to the extent it shall deem
expedient to carry the Plan into effect, and it shall be the sole and final
judge of such expediency.

10. Adjustments. Unusual or non-recurring losses or charges that are separately
identified and quantified in the Corporation’s audited financial statements and
notes thereto, including, but not limited to, extraordinary items, changes in
tax laws, changes in generally accepted accounting principles, impact of
discontinued operations, restructuring charges or restatement of prior period
financial results, shall be excluded from the calculation of performance results
for purposes of the Plan. However, the Board Committee can choose to include any
or all such unusual or non-recurring items as long as inclusion of each such
item causes the Award to be reduced.

11. Impact of Restatement of Financial Statements. If any of the Corporation’s
financial statements for any fiscal year(s) included in the Performance Period
are restated after the Performance Period, whether as a result of errors,
omissions or fraud, and the financial results of such fiscal year(s) are
negatively affected, the Board Committee (in its sole discretion, but acting in
good faith): (a) if the Option has not been exercised, may reduce the number of
Shares as to which the Option has vested and become exercisable to the number of
Shares as to which the Option would have vested and become exercisable if the
financial statements had been initially filed as restated; or (b) if the Option
has been exercised, may direct that the Corporation recover (i) all or a portion
of any Shares issued upon exercise of the Option that exceeded the number of
Shares that would have been issued upon exercise of the Option, and (ii) any
amount by which a payment received by the Employee as a result of selling Shares
issued upon exercise of the Option exceeded the amount that would have been
payable as a result of selling such Shares, in each case, if the financial
statements had been initially filed as restated, or any greater

 

Page 8



--------------------------------------------------------------------------------

or lesser amount (including, but not limited to, the entire Award, all Shares
issued upon exercise of the Option and any amount received by the Employee as a
result of selling Shares issued upon exercise of the Option) that the Board
Committee shall determine. The Board Committee shall determine whether the
Corporation shall effect any such recovery by: (A) seeking repayment from the
Employee; (B) reducing the amount that would otherwise be payable to the
Employee under any compensatory plan, program or arrangement maintained by the
Corporation, a Subsidiary or any of its Affiliates; (C) withholding payment of
future increases in compensation (including the payment of any discretionary
bonus amount) or grants of compensatory awards that would otherwise have been
made in accordance with the Corporation’s otherwise applicable compensation
practices; or (D) any combination of the foregoing or otherwise (subject, in
each of subclause (B), (C) and (D), to applicable law, including, without
limitation, Section 409A of the Code, and the terms and conditions of the
applicable plan, program or arrangement). This Section 11 shall be a
non-exclusive remedy, and nothing in this Section 11 shall preclude the
Corporation from pursuing any other applicable remedies available to it, whether
in addition to or in lieu of this Section 11.

12. Incorporation of Plan Provisions. These Terms and Conditions and the
Agreement are made pursuant to the Plan, the provisions of which are hereby
incorporated by reference. Capitalized terms not otherwise defined herein have
the meanings set forth for such terms in the Plan. In the event of a conflict
between the terms of these Terms and Conditions and the Agreement and the Plan,
the terms of the Plan shall govern.

13. Data Privacy; Electronic Delivery. By acceptance of the Option, the Employee
acknowledges and agrees that: (a) data, including the Employee’s personal data,
necessary to administer the Agreement may be exchanged among the Corporation and
its Subsidiaries and affiliates as necessary, and with any vendor engaged by the
Corporation to assist in the administration of equity awards; and (b) unless and
until revoked in writing by the Employee, information and materials in
connection with this Agreement or any awards under the Plan, including, but not
limited to, any prospectuses and plan document, may be provided by means of
electronic delivery (including by e-mail, by web site access and/or by
facsimile).

14. Miscellaneous. These Terms and Conditions and the other portions of the
Agreement: (a) shall be binding upon and inure to the benefit of any successor
of the Corporation; (b) shall be governed by the laws of the State of Delaware
and any applicable laws of the United States; and (c) except as permitted under
Sections 3.2, 12 and 13.6 of the Plan, may not be amended without the written
consent of both the Corporation and the Employee. The Agreement shall not in any
way interfere with or limit the right of the Corporation or any Subsidiary to
terminate the Employee’s employment or service with the Corporation or any
Subsidiary at any time, and no contract or right of employment shall be implied
by these Terms and Conditions and the Agreement of which they form a part. If
the Corporation’s obligations and duties with respect to the Option are assumed
or a new option is substituted therefor in any corporate reorganization
(including, but not limited to, any transaction of the type referred to in
Section 424(a) of the Code), employment by such assuming or substituting
corporation or by a parent corporation or subsidiary thereof shall be considered
for all purposes of the Option to be employment by the Corporation.

 

Page 9